internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si - plr-106002-00 date date number release date x y z a b_trust d1 d2 d3 d4 year year x y z dear this letter responds to a letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 a the president of x represents that x elected to be an s_corporation effective upon incorporation a further represents that on d2 of year x attempted to issue x shares of x stock to trust and y shares of x stock to b however the keeper of x’s corporate stock book and ledger mistakenly issued all of the x stock a total of z shares to y which was not an eligible subchapter_s shareholder on d3 of year the president of y informed x of the error in the issuance of the stock the stock was reissued to the proper shareholders but x did not realize that its s_corporation_election may have terminated because of the original error on d4 of year x became a wholly-owned subsidiary of z an attorney retained by x to advise x in connection with this transaction discovered that x’s s_corporation_election may have terminated as of d2 of year and informed x of the possible termination x represents that neither tax_avoidance nor retroactive tax planning motivated the possible termination of x’s s_corporation_election x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation from d2 of year to d4 of year sec_1362 of the code provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year for taxable years beginning on or before date sec_1361 provided that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that a termination of x’s s_corporation_election may have occurred on d2 of year as a result of y purportedly becoming a shareholder of x on that date we further conclude that any such termination was an inadvertent termination within the meaning of sec_1362 we further hold that under the provisions of sec_1362 of the code x will be treated as continuing to be an s_corporation from d2 of year to d4 of year provided that x’s s_corporation_election was valid and provided that the election was not otherwise terminated under sec_1362 during the period from d2 of year to d4 of year trust and b will be treated as shareholders of x as shareholders of x trust and b must report their pro_rata shares of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of a letter copy for sec_6110 purposes
